On petition for rehearing it is suggested that this Court in holding that the covenants were independent failed, omitted and neglected to consider, viz.: (1) the case of Walker v. Close,98 Fla. 1103, 125 So. 521; (2) Sun City Holding Co. v. Schoenfeld, 97 Fla. 777, 122 So. 252; (3) the covenants to build an island and place specific improvements thereon; (4) the intention of the parties that the vendee should pay all installments before the vendor constructed the island and improvements thereon and the future results flowing from such precedent; (5) failure to pay the installments rendered the contract void; (6) the intention of the parties was that the island should be constructed before the installments were paid; (7) the island constructed and the improvements completed prior to the payment of the purchase price; (8) estoppel on the part of appellees to claim the covenants were independent; (9) the *Page 683 
value of the improvements not made deducted from the balance due on the purchase price; (10) the failure to pay the taxes assessed against the property rendered the contract null and void.
The several grounds from (1) to (10), inclusive, appearing in the petition for rehearing were before the Court and thoroughly considered prior to the adoption of the original opinion. We fail to see that either of these ten grounds has merit as they were before the Court at the time of the entry of the original opinion.
Grounds 11, 12, 13, 14 and 15 are based on the doctrine of laches and suggest certain items or things overlooked, omitted or not considered by the Court. These several items were before the lower court and fully considered, and it appears to us that an honest effort was made in the lower court to administer justice as between these litigants, and on appeal here this Court carefully considered the contentions of counsel for the respective parties, the briefs were studied and the record carefully examined and the several contentions on petition for rehearing were fully considered by this Court.
The petition for rehearing is hereby denied.
TERRELL, C. J., WHITFIELD and BUFORD, J. J., concur.
BROWN, J., dissents.